In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00151-CR



            ANDREW WALKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 46315-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
       Appellant Andrew Walker has filed a motion to dismiss this appeal. As authorized by Rule

42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.



                                                Ralph K. Burgess
                                                Justice

Date Submitted:       October 14, 2019
Date Decided:         October 15, 2019

Do Not Publish




                                               2